petition for a writ of habeas corpus and releasing Gibbons from the
                conditions of lifetime supervision. 1 Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                    Saitta


                cc:   Chief Judge, Eighth Judicial District Court
                      Hon J Charles Thompson, Senior Judge
                      Hon. Adriana Escobar, District Judge
                      Attorney GenerallCarson City
                      Clark County District Attorney
                      Turco & Draskovich
                      Eighth District Court Clerk




                      1 We  note that the district court did not provide findings of fact or
                conclusions of law in its order. To the extent that the district court
                granted relief to Gibbons under NRS 176.0931(3), the district court did not
                have the authority to do this, as Gibbons did not meet the statutory
                requirements for release from his lifetime supervision sentence.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A